Motion Denied; Order filed July 15, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00122-CR
                                ____________

                 AARON FRANK DOMANGUEX, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 262nd District Court
                            Harris County, Texas
                       Trial Court Cause No. 1388369


                                    ORDER

      Appellant is represented by appointed counsel, Kelly Ann Smith.
Appellant’s brief was originally due April 18, 2014. We granted a total of 81 days
extension of time to file appellant’s brief until July 8, 2014. When we granted the
last extension, we noted that no further extensions would be granted absent
exceptional circumstances. No brief was filed. On July 8, 2014, counsel filed a
further request for extension of time to file appellant’s brief. Counsel did not allege
any exceptional circumstances in the request.

      We deny the request for extension and issue the following order.

      Accordingly, we order Kelly Ann Smith to file a brief with the clerk of this
court on or before August 8, 2014. If counsel does not timely file appellant’s brief
as ordered, the court will issue an order abating the appeal and directing the trial
court to conduct a hearing to determine the reason for the failure to file the brief
and the consideration of sanctions, appointment of new counsel, or other
appropriate relief.



                                   PER CURIAM



Panel consists of Justices Boyce, Busby, and Wise.